DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” in claims 8, 14, 18, and 20, “adjustment device” in claim 31, and “a device for mechanically manipulating the archwire” in claim  32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 36 recites “the locking mechanism comprises a flexible wire received within the interior of the housing portion, the flexible wire being disengaged from the body portion in the first configuration, and frictionally engaged to the body portion such that the housing portion is frictionally fixed to the desired position”, however the specification and original disclosure fails to disclose the locking mechanism including a flexible wire, par 43 discloses the use of a flexible wire for repositioning the bracket but does not disclose its functionality with the locking mechanism.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 32 limitation “a device for mechanically manipulating the archwire” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph 65 of the specification discloses “any suitable instrument” for manipulating the archwire being used, but fails to associate any specific structure to the device for mechanical manipulation of the archwire. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8-13, 16, 18, 20, 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sola Reina et al (US 2015/0017597) in view of Damon et al (US 2015/0230887).

a housing portion (bracket body 20) having a first groove (main slot 21) extending from a first end (portion 21a) to a second end (portion 21b) through the housing portion (see figure 1), the first groove (21) configured to slidably receive an archwire (30) therethrough (see par 38 discloses the slot 21 being configured to receive the archwire 30, see figure 3);
a body portion (ball element 15) configured to be received within the housing portion (20, see figures 1-3 and 5-6), wherein the housing portion (20) is configured to rotatably mount to the body portion (10, par 38 discloses a ball and socket joint coupling between 10 and 20) about a first axis, a second axis, and a third axis, the first axis being in an apico-coronal direction of the tooth, the second axis being in a buccopalatal direction of the tooth, and the third axis being in a mesial-distal direction of the tooth (par 38 discloses a ball and socket joint coupling between 10 and 20 which is able to rotationally movement of the bracket body with respect to the base body in three dimensions which );
and a base portion (base element 11) configured to attach to a surface of the tooth (par 38 discloses the base element 11 fixed to a tooth),
Sola Reina fails to disclose the body portion is configured to slidably mount to the base portion and wherein the body portion is configured to slidably extend and retract along the second axis so that the housing portion reversibly moves away from and towards the base portion in the buccopalatal direction. 
However, Damon teaches a base portion (platform base 201) and body portion (self-litigating bracket 330), wherein the body portion (330) is configured to slidably mount to the 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sola Reina to have the body portion configured to slidably mount to the base portion and wherein the body portion is configured to slidably extend and retract along the second axis so that the housing portion reversibly moves away from and towards the base portion in the buccopalatal direction  as disclosed by Damon for the purpose of modifying the treatment period and increasing the patient comfort.
In regard to claim 2, Sola Reina/Damon discloses the claimed invention as set forth above in claim 1. Additionally, Damon teaches the body portion (330) bring configured to slidably mount on the base portion along the apico-coronal direction of the tooth (figure 9 and 15, and par 64 discloses slidably mounting in an apico-coronal direction), for the reason set forth above.
In regard to claim 5, Solano Reina further discloses the housing portion (20) comprises a bracket (retaining element 70) configured to be movable between an open configuration in which the archwire is removable from the housing portion (figures 11-12, see par 48 which discloses an open position) and a closed configuration in which the housing portion surrounds a cross-
In regard to claim 8, Solana Reina/Damon disclose the claimed invention as set forth above in claim 2. Additionally, Damon teaches the body portion (330) comprises a plurality of locking bores (engagement regions 236) and further comprises a locking mechanism (functional and structural equivalent being movement limiting element 322) configured to reversibly engage one of the plurality of locking bores and the base portion (par 66 discloses the reversible attachment to the base portion), for the reason set forth above.
In regard to claim 9, Solana Reina/Damon disclose the claimed invention substantially as set forth above in claim 2. Additionally, Damon further teaches a first portion of the body portion has a plate shape (first and second engagement members 315 and 316), for the reason set forth above. 
In regard to claim 10, Salona Reina further discloses a second portion (ball element 15) of the body portion (10) has a substantially circular cross-section (outer spherical surface 14) along a plane axial to the tooth (see figure 3), the second portion (15) attached to the first portion (11).
In regard to claim 11, Salona Reina discloses the second portion (15) of the body portion (10) has a semispherical shape (outer spherical surface 14, see figure 2).
In regard to claim 12, Salona Reina discloses the second portion (15) of the body portion (10) comprises a telescoping portion (screw threaded hole 17/screw threaded hole 18) configured to reversibly extend and retract in a buccopalatal direction (par 51 and figure 2).
In regard to claim 13, Salona Reina/Damon disclose the claimed invention as set forth above in claim 11. Damon further teaches the base portion (201) comprises a second groove and 
In regard to claim 16, Salona Reina further discloses the housing portion (20) receives at least of the second portion (15) of the body portion therein (see figure 3).
In regard to claim 18, Solano Reina discloses the body portion (10) comprises a T-shaped engagement (grip element 64) and the housing portion (20) comprises a locking bore (control shaft 61), the orthodontic bracket further comprising a locking mechanism (a functional equivalent being retaining element 70) configured to reversibly engage the T-shaped engagement and the locking bore of the housing portion (see figure 12 and 13).
In regard to claim 20, Solano Reina discloses a locking mechanism (a functional equivalent being retaining element 70 and control shaft 61) received within an interior of the housing portion (20, see figure 3 which accepts the control shaft 61 within the housing at the lugs 37) and is reversibly movable between a first configuration (see figure 11) and a second configuration (see figure 12 and 13), wherein, when the locking mechanism (70 and 61) is in a first configuration (figure 11), the housing portion is movable relative to the body portion (par 38 and 40)), and when the locking mechanism (70 and 61) is in a second configuration (see figure 12 and 13), the housing portion is fixed at a desired position relative to the body portion (par 41). 
In regard to claim 28, Solano Reina discloses an orthodontic system, comprising: a plurality of identical orthodontic brackets (par 1 discloses a plurality of brackets which are used in an orthodontic technique which uses an archwire), each bracket comprising (i) a housing portion (bracket body 20) having a first groove (main slot 21) extending from a first end (portion 
a flexible archwire (30, see par 19 which discloses the archwire can be adjusted by the torque) configured to be slidably received within the first groove of the housing portion (see figure 3); and 
a base portion (base element 11) configured to attach to a surface of the tooth (par 38 discloses the base element 11 fixed to a tooth). 
Sola Reina fails to disclose the body portion is configured to slidably mount to the base portion and wherein the body portion is configured to slidably extend and retract along the second axis so that the housing portion reversibly moves away from and towards the base portion in the buccopalatal direction. 
However, Damon teaches a base portion (platform base 201) and body portion (self-litigating bracket 330), wherein the body portion (330) is configured to slidably mount to the base portion (201, see par 64 discloses the base 201 having a curved dovetail-shaped slot 231 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sola Reina to have the body portion configured to slidably mount to the base portion and wherein the body portion is configured to slidably extend and retract along the second axis so that the housing portion reversibly moves away from and towards the base portion in the buccopalatal direction  as disclosed by Damon for the purpose of modifying the treatment period and increasing the patient comfort.
In regard to claim 31, Solano Reina discloses an adjustment device (retaining lugs 37) configured to rotatably adjust the housing portion of each of the plurality of brackets about the first, second and third axes of each of the plurality of brackets (par 43-44, discloses the retaining lugs working with the bracket body).
In regard to claim 32, Solano Reina further discloses a bracket (bracket body 20) comprises an opening (slit 33) configured to receive a device for mechanically manipulating the archwire when the bracket is in a closed configuration (see figures 3 which is open and enables access to the archwire). 
Allowable Subject Matter
Claims 14, 33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Solano Reina/Damon disclose the claimed invention as set forth above for claims 11 and 18, but fail to disclose the body portion comprises a plurality of locking bores along a side of the first portion and the base portion comprises a locking mechanism configured to reversibly engage one of the plurality of locking bores (claim 14) and the locking mechanism comprises a locking pin and a spring configured to receive the locking pin therethrough (claim 35). The prior art of record fails to disclose or render obvious the body portion comprising a plurality of locking bores along a side of the first portion and a locking mechanism comprises a locking pin and a spring configured to receive the locking pin. Claim 33 is indicated allowable based on claim dependency on claim 14. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 28 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772